

113 S1491 RS: To amend the Energy Independence and Security Act of 2007 to improve United States-Israel energy cooperation, and for other purposes.
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 278113th CONGRESS1st SessionS. 1491IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Ms. Landrieu (for herself, Mr. Wyden, Ms. Murkowski, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 19, 2013Reported by Mr. Wyden, with amendmentsInsert the part printed in italicA BILLTo amend the Energy Independence and Security Act of 2007 to improve United States-Israel energy cooperation, and for other purposes.1.United
			 States-Israel energy cooperation(a)FindingsSection 917(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—(1)in paragraph (1),
			 by striking renewable and inserting
			 covered;(2)in paragraph
			 (4)—(A)by striking
			 possible many and inserting “possible—(A)many;(B)by inserting
			 and after the semicolon at the end; and(C)by adding at the
			 end the following:(B)significant
				contributions to the development of renewable energy and energy efficiency
				through the established programs of the United States-Israel Binational
				Industrial Research and Development Foundation and the United States-Israel
				Binational Science
				Foundation;;(3)in paragraph
			 (6)—(A)by striking
			 renewable and inserting covered; and(B)by striking
			 and after the semicolon at the end;(4)in paragraph
			 (7)—(A)by striking
			 renewable and inserting covered; and(B)by striking the
			 period at the end and inserting a semicolon; and(5)by adding at the
			 end the following:(8)United
				States-Israel energy cooperation, and the development of natural resources by
				Israel, are strategic interests of the United States;(9)Israel is a
				strategic partner of the United States in water technology;(10)the United
				States can play a role in assisting Israel with regional safety and security
				issues;(11)the National
				Science Foundation of the United States should collaborate with the Israel
				Science Foundation and the United States-Israel Binational Science Foundation;(12)the United
				States and Israel should strive to develop more robust academic cooperation in
				energy innovation technology and engineering, water science, technology
				transfer, and analysis of geopolitical implications of new natural resource
				development and associated areas;(13)the United
				States supports the goals of the Alternative Fuels Administration of
				Israel;(14)the United
				States strongly urges open dialogue and continued mechanisms for regular
				engagement and encourages further cooperation between applicable departments,
				agencies, ministries, institutions of higher education, and the private sector
				of the United States and Israel on energy security issues, including—(A)identifying
				policy priorities associated with the development of natural resources of
				Israel;(B)discussing best
				practices to secure cyber energy infrastructure;(C)best practice
				sharing;(D)leveraging
				natural gas to positively impact regional stability;(E)issues relating to the energy-water nexus, including improving energy
				efficiency and the overall performance of water technologies through research
				and development in water desalination, wastewater treatment and reclamation,
				water treatment in gas and oil production processes, and other water treatment refiners;(F)technical and
				environmental management of deep-water exploration and production;(G)coastal
				protection and restoration;(H)academic outreach
				and engagement;(I)private sector
				and business development engagement;(J)regulatory
				consultations;(K)leveraging
				alternative transportation fuels and technologies; and(L)any other areas
				determined appropriate by United States and Israel; and(15)the United
				States acknowledges the achievements and importance of the Binational
				Industrial Research and Development Foundation (BIRD) and the United
				States-Israel Binational Science Foundation (BSF) and supports continued
				multiyear funding to ensure the continuity of the programs of the
				Foundations..(b)Types of
			 energySection 917(b)(2) of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(2)) is
			 amended—(1)in subparagraph
			 (F), by striking and after the semicolon at the end;(2)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(H)natural gas
				energy, including natural gas projects conducted by or in conjunction with the
				United States-Israel Binational Science Foundation and the United States-Israel Binational Industrial Research and Development Foundation;(I)improvement of
				energy efficiency and the overall performance of water technologies through
				research and development in water desalination, wastewater treatment and
				reclamation, and other water treatment refiners; and(J)conventional and
				unconventional oil and gas
				technologies..(c)Eligible
			 applicantsSection 917(b)(3)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(3)) is
			 amended by striking energy efficiency or renewable and inserting
			 covered.(d)Authorization
			 of appropriations; international partnershipsSection 917 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17337) is
			 amended—(1)by striking
			 subsection (d);(2)by redesignating
			 subsection (c) as subsection (e); and(3)by inserting
			 after subsection (b) the following:(c)International partnerships(1)In
				generalThe Secretary may, subject to appropriations, enter into
				cooperative agreements supporting and enhancing dialogue and planning involving
				international partnerships between the Department, including National
				Laboratories of the Department, and the Government of Israel and its
				ministries, offices, and institutions.(2)Federal
				shareThe Secretary may not pay more than 50 percent of Federal
				share of the costs described in paragraph (1).(3)Annual
				reportsThe Secretary may submit to the appropriate committees of
				Congress an annual report that describes—(A)actions taken to
				carry out this subsection; and(B)any projects
				under this subsection for which the Secretary requests funding.(d)United
				States-Israel CenterThe Secretary may establish a joint United
				States-Israel Center based in an area of the United States with the experience,
				knowledge, and expertise in offshore energy development to further dialogue and
				collaboration to develop more robust academic cooperation in energy innovation
				technology and engineering, water science, technology transfer, and analysis of
				geopolitical implications of new natural resource development and associated
				areas..(e)TerminationSubsection (e) of section 917 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17337) (as redesignated by
			 subsection (d)(2)) is amended by striking the date that is 7 years after
			 the date of enactment of this Act and inserting September 30,
			 2024.December 19, 2013Reported with amendments